2022 IL App (1st) 191241-U

                                          No. 1-19-1241

                                    Order filed June 30, 2022.


                                                                                  Second Division

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                                FIRST DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellee,                 )     Cook County
                                          )
      v.                                  )     16 CR 8096
                                          )
WILLIAM WALLACE,                          )     The Honorable
                                          )     Ursula Walowski,
      Defendant-Appellant.                )     Judge Presiding.
______________________________________________________________________________

       JUSTICE LAVIN delivered the judgment of the court.
       Presiding Justice Fitzgerald Smith and Justice Cobbs concurred in the judgment.

                                              ORDER

¶1      Held: The evidence was sufficient to sustain defendant’s convictions for aggravated
criminal sexual assault and attempted aggravated criminal sexual assault. In addition, the latter
conviction did not violate the one-act, one crime doctrine, and any error in the jury instructions
did not rise to plain error. Per the parties’ agreement, defendant’s aggravated battery conviction
is vacated.

¶2     Following a jury trial, defendant William Wallace was found guilty of the aggravated

criminal sexual assault, attempted aggravated criminal sexual assault, aggravated criminal sexual
No. 1-19-1241


abuse and aggravated battery of 30-year-old N.W. On appeal, defendant asserts that (1) the State

failed to prove that he sexually penetrated N.W.’s sex organ, as required to sustain his conviction

for aggravated criminal sexual assault; (2) his conviction for attempted aggravated criminal

sexual assault violates the one-act, one-crime doctrine; (3) the evidence was insufficient to

sustain that conviction; (4) the trial court erroneously instructed the jury that it could consider an

uncharged offense as evidence of his propensity to commit the charged offenses; and (5) his

aggravated battery conviction must be vacated. For the following reasons, we vacate defendant’s

aggravated battery conviction and affirm the court’s judgment in all other respects.

¶3                                        I. Background

¶4     Before trial, the State filed a motion to allow other crimes evidence, namely, evidence

that defendant assaulted 16-year-old M.S immediately before he assaulted N.W. The State

argued that such evidence was part of a continuing narrative but was otherwise admissible as

evidence of defendant’s propensity to commit sex offenses (725 ILCS 5/115-7.3(a)(1) (West

2016)). The evidence also spoke to N.W.’s credibility, consent, motive, modus operandi,

identity, intent and the absence of mistake. The court granted that motion.

¶5     At trial, M.S. testified that on April 29, 2016, she lived in a second-floor apartment at 216

North Kilbourn with her mother, brothers and grandparents. Just after 8 p.m., M.S. was outside

with family members, heading up the stairs into their home, when she felt a hand grab her

“booty, like a tight firm grip.” She was grabbed “not all the way in the middle but like, you

know, when you go grip like cup under.”

¶6     M.S. said, “that man just touched me,” and ran upstairs. Her mother M.J. initially

responded, “Girl, stop playing,” having apparently not yet seen defendant, but M.J. then turned

around, elbowed defendant and asked what he was doing. Upstairs in their apartment, M.S.



                                                  2
No. 1-19-1241


called 911 and M.J. told M.S.’s grandfather what had happened. M.S. saw from the window that

defendant, now on the ground across the street, was fighting with another woman who was

screaming for help. M.J. and M.S.’s grandparents went to the woman’s aid, kicking and fighting

defendant, without any reaction on his part, until the police arrived. The recording of M.S.’s 911

call was played for the jury.

¶7     M.J. testified that on the night in question, her family was walking in a single file line to

enter the house when M.S., who was in front of M.J., said, “Mom, that man touched me.”

Initially, M.J. did not see anyone and said, "Girl, quit playing," or “Girl, go in the house.” When

M.J. turned to her right, however, she saw defendant, who was just a few inches away. She

pushed everyone inside and elbowed defendant in the face. He just stood there and looked at her.

Once M.J. was upstairs, she told her father C.S. what was happening. She and her father then

joined her mother V.S. in the enclosed porch downstairs. Defendant continued standing there,

looking back and forth between them, his phone and the front door.

¶8     When a woman across the street closed her car door, defendant looked in her direction

and sprinted toward her “like a cat on a rat.” After grabbing her, he threw her on the ground.

While lying somewhat sideways on the ground, defendant had his arm around her neck while his

other hand pulled her shirt up and her pants down. He rubbed “on her bra, across her breasts,

[and] her privates.” In addition, he “was in her pants moving around shuffling, like, by her

vagina.” M.J. also testified that defendant’s hand was “[o]n her vagina, like in that area,” as his

fingers moved around in her underwear. He also kissed her face and mouth and put his tongue in

her mouth. During this, the woman yelled for help, held onto her underwear and fought. M.J. and

her parents also fought defendant, kicking and punching him. When the police arrived, M.J. saw

that defendant’s phone displayed pornography and his penis was hanging out of his zipper. The



                                                  3
No. 1-19-1241


testimony of V.S. and C.S. substantially corroborated much of M.J.’s testimony regarding

defendant’s attack on N.W.

¶9     N.W. testified that at 8:30 p.m. on the day in question, she was at her sister’s home

located at 217 North Kilbourn. After getting a cigarette from her car, she started walking back to

her sister’s home. People outside were yelling and cursing but she kept walking. Then, defendant

grabbed her from behind and got her to the ground. She testified, “he was trying to hump my

face and he was trying to pull my clothes down.” Defendant subsequently repositioned himself

so that they were face to face and he pulled her shirt up, putting her bare breast in his mouth. At

some point, he put his mouth on her mouth. As he tried to lower her pants, she tried to pull them

back up, but he ultimately managed to pull her pants down to her midthigh area and pulled her

underwear down so that her vagina was exposed. N.W. further testified that defendant put “his

finger down there.” Specifically, “[i]t was like he was trying to go inside. He was moving his

finger around and trying to find my vagina. He had his fingers inside my lips trying to go inside.”

She reiterated that defendant “had his fingers inside the lips of [her] vagina.” Although N.W.

testified that his finger made contact with or pressed her vagina, she denied that his finger ever

“fully [went] into the hole of the vaginal opening.”

¶ 10   During the attack, N.W. was screaming for help and fighting defendant. In addition to

attacking N.W., defendant was holding his phone, which displayed pornography. After about 10

to 15 minutes, an older couple started hitting defendant. Somehow, N.W. got him off of her and

ran back inside, during which time the police arrived. N.W. spoke to the police on the scene and

later at the police station. She denied telling a police officer “that there was no penetration,” but

then acknowledged saying that defendant “placed his hand on [her] vagina but never penetrated

[her] vagina.” N.W. testified that at that time, she would not have used the word “penetration,”



                                                  4
No. 1-19-1241


did not know the word’s legal definition and would have understood it to mean “a person going

inside,” or “literally having sex.” In her mind, penetration was “full out insertion” into her

vagina, which did not happen.

¶ 11   Afterward, N.W. went to the hospital where a rape kit was completed. She sustained

scrapes on her hands, red abrasion marks on her face, a long scratch on her chest and scrapes on

her back. She told the hospital staff that “there was no penetration from [the] assailant’s hand or

penis,” and that “he did not insert his penis or finger into [her] vagina.” Similar to her discussion

with the police, she would not have used the word penetration at the hospital.

¶ 12   Officer Eric James testified that when he and Officer Page arrived at the scene, people

were pointing at defendant, who was laying on his side in the parkway between the sidewalk and

the curb. Defendant, whose pants were unzipped and unbuttoned, was pulling down his pants and

had his penis exposed. He also held a cell phone displaying a video of a female masturbating.

¶ 13   Detective Daniel Berg testified that he was present when the assistant State’s Attorney

interviewed M.S., who said that once N.W. was on the ground, M.S. could not see anything

further. When Detective Berg turned on defendant’s cell phone after obtaining a warrant,

defendant’s web browser was queued up to a pornographic movie clip.

¶ 14   Nurse practitioner Andrea Palwak testified that during N.W.’s examination at the

hospital, she reported that an unknown male grabbed her about the arms and shoulders, pushed

her to the ground and began attacking her. Once on the ground, he kissed her on the mouth, put

his mouth on her left breast, attempted to pull down her pants and “touched the outside of her

private part with his hands.” Palwak’s examination revealed a four-centimeter linear abrasion to

N.W.’s chest, [and] multiple abrasions to her back, knuckle and face. Palwak did not do an

internal examination, however, because N.W. said nothing had penetrated her. Palwak did not



                                                  5
No. 1-19-1241


remember the terminology she used in talking to N.W., but she did ask N.W. whether “anything

went inside her vagina as if to have sex.” Palwak was attempting to ask whether anything entered

the vaginal canal, which was “the opening when you open the labia and that is the canal leading

up to the cervix, the internal canal.” The parties subsequently stipulated that defendant could not

be excluded as a possible contributor to the DNA profile recovered from N.W.’s oral swabs.

¶ 15   Defendant testified on his own behalf that on the evening in question, he solicited a girl

for a “blow job” while waiting to buy marijuana. She took him to a vacant lot, where he paid her

$20, but she broke his zipper and complained that he was not erect. Defendant responded,

“That's your job to get it on hard,” and pulled up a pornographic video on his phone. While the

two were renegotiating their financial arrangement, she snatched the money from his hand and

took off. Around the corner, defendant saw a group of girls, including M.S., and believed she

was the girl who took his money. He did not make contact with her buttock but did grab her by

the arm. M.S. said, “Mama, that guy bumped into me.” Defendant apologized while trying to fix

his phone. He denied that M.S.’s mother elbowed him.

¶ 16   M.S. then said, “that's who you looking for over there.” Defendant now believed that

N.W. was the girl who had taken his money. He asked N.W. where his money was. When she

ran, he grabbed her and tried to catch her hand, which he believed held his money. Defendant

testified, “wherever she put her hand, that's where I was.” While defendant was fighting with

N.W. on the ground, her shirt came up and her pants came down. Defendant testified that he was

not trying to remove her clothes or touch her in a sexual way. Rather, he was trying to see what

she was hiding.

¶ 17   Meanwhile, a woman told defendant to leave N.W. alone and called the police. He sat on

a stool waiting for the police officers to arrive. When they did, the women said he had tried to



                                                 6
No. 1-19-1241


rape N.W. Although his pants were up when the police arrived, it may have seemed as though his

penis was hanging out because his zipper was broken. Additionally, he essentially testified that

his phone was displaying pornography due to technical difficulties.

¶ 18    Defendant, who had a 2012 conviction for resisting the police, testified that he initially

did not know that the police were investigating him as a sexual assault suspect. At the police

station, he gave the foregoing account. Defendant also testified, however, that he had not at first

told the police about soliciting a prostitute because his girlfriend was a retired detective who

would have ended their relationship if she found out. When the police asked if he had touched a

girl inappropriately, he did not deny it. Moreover, defendant told the police that he previously

bought crack in that area, but not that he had smoked crack that day.

¶ 19    Detective Berg testified in rebuttal that at the police station, defendant said he had twice

purchased crack cocaine that day and had been riding in a car when it pulled over for him to

smoke three rocks. The car then drove away, and the police arrived. In addition, defendant said

he believed he was in custody for controlled substances. He could not explain how he ended up

on the ground.

¶ 20    The jury found defendant guilty of aggravated criminal sexual assault, attempted

aggravated criminal sexual assault, aggravated criminal sexual abuse and aggravated battery. 1

The court sentenced him to 13 years in prison for aggravated criminal sexual assault and 7 years

in prison for attempted aggravated criminal sexual assault, to be served consecutively. The court




        1
         During deliberations, the jury asked, “Is the finger pressure on a sex organ considered
penetration? Is there a legal definition of what constitutes a female sex organ? Is the labia considered part
of the female sex organ?” The court responded, “You have received all the evidence and the law in this
case, please continue to deliberate.” Next, the jury asked, “What happens in a 11 to 1 count on one of the
charges?” The court sealed the verdicts that the jurors had come to an agreement on and had them
continue deliberating on the remaining charge.

                                                      7
No. 1-19-1241


also imposed concurrent sentences of 5 years in prison for aggravated criminal sexual abuse, and

3 years in prison for aggravated battery.

¶ 21                                          II. Analysis

¶ 22                            A. Aggravated Criminal Sexual Assault

¶ 23   On appeal, defendant first asserts that the State failed to prove he sexually penetrated

N.W.’s sex organ, as required to sustain his conviction for aggravated criminal sexual assault.

¶ 24   In reviewing the sufficiency of the evidence, courts must determine whether, after

viewing the evidence in the light most favorable to the State, any rational jury could have found

the crime’s essential elements proven beyond a reasonable doubt. People v. Cline, 2022 IL

126383, ¶ 25. We must draw all reasonable inferences in favor of the State. Id. In addition, the

trier of fact is responsible for resolving conflicting evidence and drawing reasonable inferences

from the facts. People v. McLaurin, 2020 IL 124563, ¶ 22. Reviewing courts must not retry the

defendant or substitute the jurors’ judgment with their own. People v. Jackson, 2020 IL 124112,

¶ 64. Moreover, we will not reverse the judgment unless the evidence was so improbable,

unreasonable or unsatisfactory as to create reasonable doubt regarding the defendant's guilt.

Cline, 2022 IL 126383, ¶ 25.

¶ 25   Section 11-1.30(a) states that “[a] person commits aggravated criminal sexual assault if

that person commits criminal sexual assault and any of the following aggravating circumstances

exist during the commission of the offense *** the person commits the criminal sexual assault

during the course of committing or attempting to commit any other felony.” 720 ILCS 5/11-

1.30(a)(4) (West 2016). In this case, that other felony is aggravated battery. Additionally: “[a]

person commits criminal sexual assault if that person commits an act of sexual penetration and

*** uses force or threat of force[.]” 720 ILCS 5/11-1.20(a)(1) (West 2016). “ ‘Sexual



                                                 8
No. 1-19-1241


penetration’ means any contact, however slight, between the sex organ or anus of one person and

an object or the sex organ, mouth, or anus of another person, or any intrusion, however slight, of

any part of the body of one person or of any animal or object into the sex organ or anus of

another person, including, but not limited to, cunnilingus, fellatio, or anal penetration.”2

(Emphasis added.) 720 ILCS 5/11-0.1 (West 2016).

¶ 26    Illinois’ definition of sexual penetration includes two broad categories of conduct: (1) any

contact between the sex organ or anus of one person by an object or the sex organ, mouth or anus

of another person (contact clause); or (2) any intrusion of one person’s body part into the sex

organ or anus of another person (intrusion clause). People v. Maggette, 195 Ill. 2d 336, 347

(2001). In Maggette, the supreme court determined that a finger is not an object and cannot

satisfy the contact clause. Id. at 349-50. In addition, while inserting a finger into a sex organ

satisfies the intrusion clause, merely touching or rubbing a sex organ with a hand or finger does

not. Id. at 352. Yet, the evidence here shows that defendant inserted his finger into N.W.’s labia,

satisfying the intrusion clause. See People v. Janusz, 2020 IL App (2d) 190017, ¶ 71 (Ultimately,

the jury is entitled to decide whether sexual penetration occurred).

¶ 27    The female sex organ includes not only the vagina, but the labia marjora and labia

minora, which are the external, outer and inner folds of skin. People v. Gonzalez, 2019 IL App

(1st) 152760, ¶ 44. For that reason, Illinois law does not require vaginal penetration to establish

penetration of the sex organ. People v. W.T., 255 Ill. App. 3d 335, 347 (1994). Rather, sexual

penetration may occur by intrusion into the labia. Janusz, 2020 IL App (2d) 190017, ¶ 71.


        2
          See also 720 ILCS 5/11-1.50(a)(1) (West 2016) (stating that “[a] person commits criminal sexual
abuse if that person *** commits an act of sexual conduct by the use of force or threat of force); 720
ILCS 5/11-0.1 (West 2016) (defining sexual conduct as “any knowing touching or fondling by the victim
or the accused, either directly or through clothing, of the sex organs, anus, or breast of the victim or the
accused”).


                                                     9
No. 1-19-1241


¶ 28   The evidence showed that at a minimum, defendant’s finger intruded into N.W.’s labia,

part of her sex organ. N.W. unequivocally testified that defendant had his fingers inside “the lips

of [her] vagina.” She did not merely testify that he rubbed or pressed on her labia. See also

Gonzalez, 2019 IL App (1st) 152760, ¶¶ 43, 46 (finding penetration of the victims’ “sex organs,”

not just touching or rubbing, where one victim testified that the defendant “pushed in” her vagina

and she circled the labia majora as the place where the defendant rubbed and press down, and the

other victim testified that he put his finger in her vagina and circled the labia minora as the area

he “was pushing into”); cf. Maggette, 195 Ill. 2d at 352 (finding the insufficient evidence of

intrusion where the victim testified that the defendant touched her “vaginal area”); People v.

Kelly, 185 Ill. App. 3d 43, 51-52 (1989) (finding evidence that the defendant poked the victim

and toucher her in her “naughty place” was insufficient to show penetration); Garrett, 281 Ill.

App. 3d at 545 (finding evidence that the defendant placed his finger on the victim’s anus was

“inconclusive as to whether [he] actually intruded into her anus, even slightly”). Defendant

simply ignores that labia can physically be intruded into. We further note that the State clearly

argued in closing that “defendant shoved his hands in her pants and was rooting his hand around

and that his hand passed under the lips of the vagina.”

¶ 29   Defendant argues that N.W. denied “penetration” to the police and hospital personnel.

Yet, a jury could infer from her testimony that she understood penetration to mean something

more limited than the legal definition, as the State had asked the jury to find during closing

arguments. Accordingly, the evidence was sufficient to sustain defendant’s aggravated criminal

sexual assault conviction.

¶ 30                                   B. One-Act, One-Crime




                                                 10
No. 1-19-1241


¶ 31   Next, defendant asserts that his conviction for attempted aggravated criminal sexual

assault cannot stand because the indictment contemplated that that offense was based on the

digital penetration of N.W.’s sex organ, the same act forming the basis of his aggravated criminal

sexual assault conviction. See also 720 ILCS 5/8-5 (West 2016) (stating that “[n]o person shall

be convicted of both the inchoate and the principal offense”). We review one-act, one crime

challenges de novo. People v. Coats, 2018 IL 121926, ¶ 12.

¶ 32   The one-act, one-crime doctrine prevents a defendant from being convicted of multiple

offenses for the same physical act. People v. Smith, 2019 IL 123901, ¶ 13. An act is any outward

or overt manifestation that can support a different offense. People v. Almond, 2015 IL 113817,

¶ 47. Although this doctrine is not of constitutional dimension, it is intended to prevent the

prejudice that could result where more than one offense is carved from a single physical act.

Smith, 2019 IL 123901, ¶ 14. When a defendant commits multiple related acts, multiple

convictions are nonetheless permissible so long as the offenses are not lesser included offenses.

People v. McWilliams, 2015 IL App (1st) 130913, ¶ 16.

¶ 33   Defendant acknowledges that he did not raise this claim in the trial court but argues it is

well settled that we may review a one-act, one-crime violation under the second prong of the

plain error test (Ill. S. Ct. R. 615(a) (eff. Jan. 1, 1967)). Coats, 2018 IL 121926, ¶ 10. We find

that no error occurred, let alone plain error. See Id. ¶ 11.

¶ 34   First, we must determine whether defendant’s conduct consisted of one physical act or

separate acts. Smith, 2019 IL 123901, ¶ 15. The evidence at trial permitted a finding that

defendant engaged in at least two separate acts: (1) he made a digital intrusion into N.W.’s sex

organ, and (2) he removed his penis from his pants with the intention of putting it in N.W.’s sex

organ. See People v. Bishop, 218 Ill. 2d 232, 247-49 (2006) (upholding three convictions based



                                                  11
No. 1-19-1241


on three penetrations); People v. Segara, 126 Ill. 2d 70, 77 (1988) (recognizing that where a

defendant commits two acts of criminal sexual assault, each was “readily divisible and intensely

personal”). We must now turn to the charging instrument to determine how many offenses can be

carved from this conduct. See Smith, 2019 IL 123901, ¶ 21.

¶ 35   The aggravated criminal sexual assault count stated that defendant “knowingly

committed an act of sexual penetration upon N.W., to wit: an intrusion in that William Wallace

inserted his finger into N.W.’s sexual organ, by the use of force or threat of force, and the

criminal sexual assault was perpetrated during [an aggravated battery].” Thus, this count was

based on the physical act of inserting his finger into N.W.’s sex organ, exerting force and

committing an aggravated battery.

¶ 36   In comparison, the attempted aggravated criminal sexual assault count alleged that

defendant, “with the intent to commit the offense of aggravated criminal sexual assault,

knowingly attempted an act of sexual penetration upon N.W., to wit: William Wallace grabbed

N.W., forced her to the ground, got on top of her, pulled her pants and underwear down exposing

her sex organ, and while his penis was exposed, William Wallace touched N.W.’s sex organ

multiple times, by the use of force or threat of force, and William Wallace attempted the criminal

sexual assault during the course of *** aggravated battery, which constituted a substantial step

toward the commission of the offense.”

¶ 37   Like the aggravated criminal sexual assault count, the attempt count alleged the use of

force and the commission of aggravated battery. This attempt count did not, however, allege that

defendant inserted his finger into N.W.’s vagina. Instead, it alleged that he lowered N.W.’s pants

and underwear, exposed his penis, and repeatedly touched her sex organ. The record rebuts




                                                 12
No. 1-19-1241


defendant’s assertion that both charges were “based on the same act of attempted penetration of

N.W.’s sex organ with his finger.” 3

¶ 38    The record further shows that the State intended to treat defendant’s conduct as separate

acts. In closing, the State argued that “defendant can be guilty of both a completed aggravated

criminal sexual assault and the attempt because they involve different parts of the defendant's

body.” The State also argued with respect to the attempt count, “he's got his penis out, was he

trying to put his penis in her vagina?” In short, this is not a situation where the State treated

closely related acts as one in the indictment and at trial, and then changed course on appeal. Cf.

People v. Crespo, 203 Ill. 2d 335, 345 (2001) (finding it would be profoundly unfair “to

apportion the crimes among the various stab wounds for the first time on appeal”); see Bishop,

218 Ill. 2d at 245-46.

¶ 39    Defendant nonetheless asserts that his attempt conviction must be vacated because it is

not possible to determine whether the jury found defendant guilty based on (1) attempting to

penetrate N.W.’s vagina with his penis, or (2) attempting to penetrate her labia with his finger,

the act underlying defendant’s aggravated criminal sexual assault conviction. We find defendant

conflates multiple legal issues.

¶ 40    This court has observed that “Crespo addressed the manner in which the State conducted

its prosecution of the defendant and not the jury's consideration of the relevant evidence

presented to convict the defendant of the offenses charged.” People v. Stull, 2014 IL App (4th)

120704, ¶ 52; but see People v. Strawbridge, 404 Ill. App. 3d 460, 463 (2010) (vacating one

conviction where it was not possible to determine whether the jury found one or multiple

penetrations occurred and, in turn, whether multiple offenses were or were not carved from the


        3
          We note that defendant states in the nature of the case section of his brief on appeal that “[n]o
issue is raised challenging the charging instrument.”

                                                     13
No. 1-19-1241


same physical act). Furthermore, defendant’s passing observation that the jury instructions and

verdict forms did not specify the distinct acts underpinning each count does not constitute a

sufficiently developed argument warranting consideration. Ill. S. Ct. R. 341(h) (7) (Oct. 1, 2020)

(stating that “[p]oints not argued are forfeited and shall not be raised in the reply brief, in oral

argument, or on petition for rehearing”); People v. Aljohani, 2022 IL 127037, ¶ 61 (recognizing

that Rule 341 requires a defendant to adequately develop his argument).

¶ 41    The final step in applying the one-act, one-crime doctrine is to determine, using the

abstract elements test, whether one offense is a lesser-included offense of the other. People v.

Coats, 2018 IL 121926, ¶ 11. Defendant has not argued, however, that either of the offenses at

issue constitutes a lesser included offense of the other. Accordingly, we find no error.

¶ 42                      C. Attempted Aggravated Criminal Sexual Assault

¶ 43    Defendant alternatively argues that we should find the evidence was insufficient to

sustain his conviction for attempted aggravated criminal sexual assault. “A person commits the

offense of attempt when, with intent to commit a specific offense, he or she does any act that

constitutes a substantial step toward the commission of that offense.” 720 ILCS 5/8-4(a) (West

2016). Defendant concedes that his attack on N.W. was “violative and shameful” but argues that

the evidence was insufficient to show he intended to insert his penis into N.W.’s vagina. See 720

ILCS 5/11-1.30(a)(4) (West 2016); 720 ILCS 5/11-1.20(a)(1) (West 2016); 720 ILCS 5/11-0.1

(West 2016). We disagree.

¶ 44    Evidence showed that defendant’s acts that day were sexually motivated, notwithstanding

his testimony to the contrary, and that he took his penis out of his pants. In addition, N.W.

testified that defendant initially tried to hump her face and then lowered her pants. A jury could

reasonably infer that having tried and failed to penetrate N.W.’s mouth with his penis,



                                                  14
No. 1-19-1241


defendant’s ultimate goal became to penetrate her vagina with his penis. Cf. People v. Crane,

2020 IL App (3d) 170386, ¶ 29 (observing that unreasonable or speculative inferences are not

permitted).

¶ 45   Defendant argues that the prosecutor acknowledged during closing argument that

evidence of intent to penetrate N.W.’s vagina with his penis was insufficient because the

prosecutor phrased his argument as a question: “he's got his penis out, was he trying to put his

penis in her vagina?”

¶ 46   In the context of the prosecutor’s entire closing argument, this was clearly not a

concession. Additionally, challenges to the sufficiency of the evidence call upon us to examine

the evidence, not the attorneys’ arguments. Accordingly, defendant has not shown that the

evidence was insufficient to sustain his attempt conviction.

¶ 47                           D. Other Crimes Jury Instruction

¶ 48   Defendant further asserts that the trial court erroneously instructed the jury that it could

consider defendant’s act of touching M.S. as evidence of his propensity to commit the charged

sex offenses. He acknowledges that he failed to preserve this issue but urges us to review this

impropriety as plain error. See People v. Mohr, 228 Ill. 2d 53, 64-65 (2008) (stating that a

defendant generally forfeits review of any error in the jury instructions unless he objected to the

instruction or offered an alternative, and challenged the instruction given in a posttrial motion).

Plain error may be found where either (1) the evidence is closely balanced; or (2) the error is

serious. People v. Hartfield, 2022 IL 126729, ¶ 50.

¶ 49   Jury instructions convey the rules that apply to the trial evidence and guide the jury’s

deliberations toward an appropriate verdict. People v. Parker, 223 Ill. 2d 494, 500 (2006). In

addition, fundamental fairness requires that the jury receive certain basic instructions essential to



                                                 15
No. 1-19-1241


its fair determination of the case. People v. Fierer, 124 Ill. 2d 176, 186 (1988). These basic

instructions include, for example, the elements of the offenses at issue and the failure to tender

such instructions is an “error so grave and fundamental that the waiver rule should not apply.”

People v. Ogunsola, 87 Ill. 2d 216, 222 (1981). Still, a jury instruction error rises to plain error

only where it creates a serious risk that the jury convicted the defendant erroneously because

they did not understand the applicable law, severely threatening the fairness of the defendant’s

trial. Hartfield, 2022 IL 126729, ¶ 50; see also Sargent, 239 Ill. 2d at 191 (stating that even an

incorrect instruction on an element of an offense does not necessarily establish reversible error).

¶ 50   Evidence regarding a defendant’s propensity to commit crimes has traditionally been

excluded at trial because it tends to overly persuade the jurors, who may convict the defendant

solely because they believe he is a bad person deserving to be punished. People v. Thingvold,

145 Ill. 2d 441, 452 (1991). Under the common law, other-crimes evidence is not permitted to

establish the defendant's propensity to commit crimes. People v. Perez, 2012 IL App (2d)

100865, ¶ 45. Such evidence is admissible, however, to show motive, identity and accident or

absence of mistake. People v. Dabbs, 239 Ill. 2d 277, 283 (2010)

¶ 51   Moreover, the legislature enacted section 115-7.3 to allow courts to admit other crimes

evidence to demonstrate that a defendant has a propensity to commit sex offenses if that statute’s

requirements are met. People v. Donoho, 204 Ill. 2d 159, 176 (2003). Pertinent to this appeal,

where a defendant is charged with aggravated criminal sexual assault or aggravated criminal

sexual abuse, evidence may be admitted that the defendant, on another occasion, committed

aggravated battery “when the commission of the offense involves sexual penetration or sexual

conduct as defined in Section 11-0.1.” 725 ILCS 5/115-7.3(a)(1), (2), (b) (West 2016). Even

where the defendant is charged with, and has previously committed qualifying offenses, the trial



                                                  16
No. 1-19-1241


court must weigh the probative value of the prior offense against undue prejudice to the

defendant, considering, among other things, the time between the offenses and their factual

similarity. 725 ILCS 5/115-7.3(b) (West 2016).

¶ 52    Here, defendant concedes that the act of touching M.S.’s buttock would constitute

aggravated battery. He disputes, however, that this act involved sexual penetration or sexual

conduct, as required to constitute a qualifying offense. While “sexual conduct” can include

touching a victim’s “anus” directly or through clothing (720 ILCS 5/11-0.1 (West 2016)), M.S.

testified only that defendant touched her buttock. Thus, defendant argues that the court erred in

instructing the jury that it could consider defendant’s actions with respect to M.S. as propensity

evidence. See People v. Nibbio, 180 Ill. App. 3d 513, 517 (1989) (finding that buttocks are not

part of the sex organs or anus and, consequently, fondling the buttocks was not “sexual

conduct”) see also Hartfield, 2022 IL 126729, ¶ 45 (stating that the decision to give an

instruction is reviewed for an abuse of discretion while we review de novo whether the jury

instructions accurately conveyed the law); Dabbs, 239 Ill. 2d at 284 (reviewing the admissibility

of other-crimes evidence for an abuse of discretion). Assuming error occurred, we do not find

that it rises to the level of plain error.

¶ 53    Defendant asserts that the evidence was closely balanced as to whether defendant

committed a sexual penetration during his attack on N.W. We disagree. N.W. unequivocally

testified that defendant’s fingers went inside her labia. Nothing contradicted that testimony, aside

from possibly defendant’s self-serving testimony that while her underwear came down, he was

not trying to touch her in a sexual manner. Defendant has not established first-prong plain error.

¶ 54    Under the second prong, the defendant must show that clear error occurred that was so

serious as to affect the fairness of his trial and challenge the judicial process’ integrity. Hartfield,



                                                  17
No. 1-19-1241


2022 IL 126729, ¶ 50. Prejudice is then presumed due to the importance of the right involved.

People v. Sargent, 239 Ill. 2d 166, 191 (2010). A fair trial is not the same as a perfect trial,

however. People v. Allen, 222 Ill. 2d 340, 353 (2006). While a defendant is not required to show

beyond a reasonable doubt that his trial was unfair because an erroneous jury instruction misled

the jury to convict him, a defendant is required to demonstrate that an error caused a severe

threat to the fairness of his trial. People v. Durr, 215 Ill. 2d 283, 299 (2005).

¶ 55   The jury was instructed that it was to decide whether defendant had been involved in

another offense and “what weight should be given to this evidence on the issues of intent,

motive, absence of mistake or accident, lack of consent, and propensity to commit aggravated

criminal sexual assault, attempt aggravated criminal sexual assault and aggravated criminal

sexual abuse.” Thus, the jury was told it could consider the events involving M.S. on five

different issues, only one of which was propensity to commit sex offenses. In addition, defendant

does not dispute that the evidence of his interaction with M.S. was admissible for those four

other purposes. Indeed, defendant concedes that evidence that he touched M.S.’s buttock

immediately prior to the incident with N.W. was relevant to “the continuing narrative of the

charged offenses, and it bore directly on the eyewitnesses’ perceptions of the events in question.”

He also concedes that such evidence was admissible with respect to intent.

¶ 56   Here, defendant’s conduct toward M.S. was extremely relevant to what occurred with

N.W. immediately thereafter at the same location. Stated differently, the other crimes evidence

here spoke volumes with respect to the continuing narrative as well as defendant’s specific

intent, motive, absence of mistake, and N.W.’s lack of consent. This eclipsed any perceived

relevance of the M.S. offense to defendant’s general propensity to commit the charged sex

offenses. Defendant has not demonstrated any likelihood that the instruction’s erroneous



                                                  18
No. 1-19-1241


propensity language was the reason the jury convicted him. The error did not pervade the entire

factfinding process. Cf. People v. Johnson, 2013 IL App (2d) 110535 (finding that trial counsel

was ineffective for allowing the defendant’s domestic battery charge to be joined with weapons

charges, that the jury was incorrectly instructed on propensity evidence, that these intertwined

errors “amplified the prejudice to [the] defendant” and that the jury may have convicted the

defendant for uncharged conduct); see also People v. Potts, 2021 IL App (1st) 161219, ¶ 223

(observing that Johnson involved a litany of intertwined errors and finding the instruction error

at hand “did not come close, in scope or in consequence, to the morass of mutually compounding

errors that rendered the trial in [Johnson] hopelessly defective and thus, fundamentally unfair”).

In short, this error was not of such magnitude that he was denied a fair trial.

¶ 57                                   E. Aggravated Battery

¶ 58   Finally, defendant asserts, and the State agrees, that his conviction for aggravated battery

was an element of the other counts and must be vacated under the one-act, one-crime doctrine.

Accordingly, we vacated defendant’s aggravated battery conviction.

¶ 59                                       III. Conclusion

¶ 60   The evidence was sufficient to sustain defendant’s convictions for aggravated criminal

sexual assault and attempted aggravated criminal sexual assault. Additionally, the latter

conviction did not violate the one-act, one-crime doctrine, and any error made in instructing the

jury on evidence of events involving M.S. did not rise to plain error. Finally, we vacate

defendant’s aggravated battery conviction as violative of the one-act, one crime doctrine.

¶ 61   For the foregoing reason, we vacate defendant’s aggravated battery conviction and affirm

the judgment in all other respects.

¶ 62   Affirmed in part and vacated in part.



                                                 19